DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner notes that estimating a volume of particles in a sample reads on hundreds of applications many of which are applicant’s own.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herve et al (FR 3049347 A1; where the examiner is using U.S. PGPub No. 2019/0101484 A1 as the English language equivalent for citations).
As to claim 23, Herve discloses and shows in figure 1, a device for estimating a volume representative of particles of interest arranged in a sample, the device comprising: 
a light source (11), configured to emit an incident light wave (12) propagating toward the sample (10) ([0052], ll. 1-6) 

a processor (20) configured to receive an image of the sample acquired by the image sensor and to carry out at least step c) of the method of claim 13, the processor being configured to estimate the volume representative of the particles of interest on the basis of the complex expressions calculated during step c) ([0034]; [0037]; [0068], ll. 1-29;)
As to claim 24, Herve discloses and shows in figure 1 a device, wherein there are no magnification optics or image formation optics between the image sensor and the sample ([0063]).
Allowable Subject Matter
Claims 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 13, the prior art taken alone or in combination fails to teach or disclose a method for estimating a volume representative of particles of interest immersed in a sample, the sample extending in at least one sample plane, the sample comprising a sphering agent capable of modifying the shape of the particles, the method comprising: c) using the image of the sample, acquired in b), and a holographic propagation operator so as to calculate a complex expression of the exposure light wave at various positions distant from the detection plane, and forming a complex image corresponding to a distribution of the complex expression of the exposure light wave in the sample plane; the method further comprising: detecting of regions of interest, using of the complex image, each region of interest being associated with a particle of interest; determining a size of each region of interest; estimating a volume representative of the particles of interest as a function of the size of each region of interest, each particle of interest being assumed to be spherical in combination with the entirety of elements of instant claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Michael P LaPage/Primary Examiner, Art Unit 2886